Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 and 23-25 are pending (claim 20 now cancelled) and applicant’s response (amendments/argument) acknowledged.
As previously noted:
	Applicant’s filing of the continuation out of the now abandoned parent SN 15/558,013 is acknowledged, as directed to the modified method of use last claimed in the latter:  “reducing circulating LDL-cholesterol levels” is acknowledged.  In the parent it was found that treating hyperlipidemia (formerly claimed) was reasonably taught or suggested in the prior art based on other pathways (e.g. by reducing inflammation) other than a reduction in circulating LDL-cholesterol levels.  Now the claimed invention is expressly directed to “reducing circulating LDL-cholesterol levels”, wherein the subject may also have hyperlipidemia. 
See by example para 225 which indicate the findings as to LDL reduction relevant to elected peptide SEQ ID NO: 4:
[0225] Based on our data, we showed that in absence of GRP94, LDLR total protein levels are severely decreased leading to increase circulating PCSK9 and LDL-C in the plasma (FIG. 9; left panel). This can be explained by the observations that LDLR was much more sensitive to degradation by PCSK9 upon GRP94 KD in HEK293 cells (FIG. 4), suggesting that GRP94 binding to PCSK9 as an underlying mechanism. Conversely, we speculate that in physiological conditions, GRP94 within the ER acts as a protein-protein binding partner to PCSK9 preventing hasty binding to LDLR thus avoiding early degradation of the receptor via intra- or extracellular pathways (FIG. 9; Right panel). This new underline protection mechanism allows the liver to control LDL-C by maintaining LDLR total protein levels without leading to complete degradation within hepatocytes.

The claimed invention is now directed to the elected peptide SEQ ID NO: 4 being positively claimed to reduce LDL levels.

Election/Restrictions – Species, Maintained
Applicant’s election without traverse of the species elected conjugate of peptide SEQ ID NO: 4-PEG, in the reply filed on 1/11/19 is acknowledged (carried over from parent; now employed in new method of use “reducing circulating LDL-cholesterol levels”), and the claims that read thereon this elected species.
	Claims 1, 2, 5, 8, 17, 20, 21, and 23-25 read on the elected species.
	All remaining claims have been withdrawn as not drawn to the elected species.

Claim Rejections - 35 USC § 112(a)(i)/(pre-AIA ) – Written Description, Maintained
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1,2,5,8,17,20 and 23-25 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing/identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
In this case, the claims are drawn to any “substantially homologous” contiguous amino acid sequence to SEQ ID NO: 4.  The specification attempts to define such as follows:
[0097] The term "polypeptide" and "peptide" are used interchangeably herein. Also encompassed by this definition of "polypeptide" are substantially homologous homologs thereof, wherein homologs have sustainably similar functional properties and biological activity. For example as used herein a "polypeptide of the invention e.g. SEQ. ID. NO. 10" includes polypeptides that are substantially homologous to SEQ. ID. NO.10, in particular a polypeptide that is at least 90% homologous, and has the same functional properties or biological activity as SEQ. ID. NO. 10. Polypeptides of the invention may be produced by any technique known in the art [ ].
However, this definition does not “guide” the skilled artisan as to what and where modifications can be made that will still render a “functional” homolog.  
In the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
With the exception of the elected peptide, and those fully defined peptideds, the skilled artisan cannot envision the detailed chemical structure  of the encompassed variants, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
Therefore, the full breadth of the claims are not presently deemed to have been in Applicant’s ‘possession’ and found to meet the written description provision of 35 U.S.C. §112. 
Response to Amendments and Arguments
	While applicant has removed the language “substantially homologous”, applicant has amended language into claim 1 as to “substitutions set forth in Table 2 for SEQ ID NO: 4” which must be directly incorporated into the claim to satisfy the written description requirement, as such is not at the convenience of the drafter but rather must be incorporated into the claims absent good and sufficient reasoning why such is not feasible. 

Prior Art Made of Record (From Parent), But No Longer Found to Teach or Suggest the Claimed Invention as Now Amended
Wu et al. (“The molecular chaperone gp96/GRP94 interacts with Toll-like receptors and integrins via its C-terminal hydrophobic domain” J. Biol. Chem., 24 Feb 2012, 287(9):6735-42).
Zabrecky et al. (US20040221395) and 
Remaley et al. (US7572771).
Wu teach treatment of inflammation generally alone or associated with any disorder bearing inflammation (abstract, concluding statement) using a 151mer peptide named CTD+CBD (amino acids 652-803 of GRP94), which comprises amino acids with 100% identity to SEQ ID NO: 4 (forming the client binding domain (CBD) of GRP94 at amino acids 652-678 identified in abstract of Wu; see also instant specification para 211 identifying this as well and the sequence as: YGWSGNMERIMKAQAYQTGKDISTNYY).
Regarding the elected product, Zabrecky teach that GRP94 (comprising elected peptide SEQ ID NO: 4, see above) is a heat-shock protein (hsp) and teaches covalent or non-covealent binding of PEG to hsp’s (para 33, abstract), including specifically GRP94 (para 17 (immediately envisaged from the short list of only 5 hsps), and preferential reference to only the hsp GRP94 at para’s 58, 193, 195, and 197).  Thus, Zabrecky teach the elected product, binding of elected peptide SEQ ID NO: 4 to PEG.
Remaley teach that small peptides known for treating or preventing inflammation are likewise capable of treating hyperlipidemia and all associated types of cholesterol-arterial type disorders for which inflammation is a known element (col. 2, lines 45-57).
This is fully in line with the instant specification para’s 42-42 setting forth that chronic inflammation generally puts subjects at risk for atherosclerosis by way of e.g. hyperlipidemia:
[0041] Subjects considered at risk of atherosclerosis include individuals with chronic inflammation and may include but are not limited to individuals with dyslipidemia including hyperlipidemia, hypertension, diabetes or obesity. 
[0042] The invention provides a method of reducing risk of coronary heart diseases or controlling inflammation in a subject diagnosed as having hyperlipidemia, premature coronary diseases, at risk of developing coronary diseases or in a condition of sepsis induced by pathogen lipids, comprising administering to the subject an effective amount of a pharmaceutical composition comprising a polypeptide of the invention.
	However, this combination does not teach or suggest the claimed “reducing circulating LDL-cholesterol levels” as now claimed in this continuation application.

Post-Filing Art, Applicant’s Published Findings Mirroring That Now Claimed;
Setting Forth the Discovery
	
    PNG
    media_image1.png
    395
    865
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    514
    842
    media_image2.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654